Citation Nr: 0739805	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-38 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
temporomandibular joint (TMJ) syndrome of the right side.

2.  Entitlement to an initial compensable rating for 
trigeminal neuralgia of the right cranial nerve.

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
granted the veteran's claim of service connection for TMJ 
syndrome and assigned a noncompensable rating from May 2004, 
and a May 2005 RO decision, which denied the veteran's claim 
of entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.

This issue regarding entitlement to an initial compensable 
rating for trigeminal neuralgia of the right cranial nerve is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran has full range of motion of temporomandibular 
articulation, no functional loss, with some complaints of 
pain resulting from healed fractures.

2.  The veteran's noncompensable service-connected 
disabilities are not of such character as to clearly 
interfere with normal employability.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for TMJ syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.59, 4.150, Diagnostic Code (DC) 9905 (2007).

2.  The criteria for a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board's analysis focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
does not show, on the claims.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act Of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

In regard to the issue of entitlement to a 10 percent 
disability rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324, a letter 
dated in January 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was provided 60 days to respond with 
additional argument and evidence, and the claim was 
readjudicated and an additional statement of the case (SOC) 
was provided to the veteran in February 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  The January 2006 
letter informed the veteran that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Prior to initial adjudication of the veteran's claim for 
service connection for TMJ syndrome, a May 2004 letter fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & West Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letters also 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective dates were assigned in decisions of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is thus 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran an appropriate VA 
dental and oral examination in July 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's conditions since he 
was last examined.  Furthermore, the veteran refused a VA 
dental and oral examination in June 2007.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by other 
evidence of record.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations 
in this case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating For TMJ Syndrome

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial ratings 
assigned for his TMJ syndrome and trigeminal neuralgia, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran appeals an initial noncompensable rating for TMJ 
syndrome, rated as limited temporomandibular articulation.

Temporomandibular joint dysfunction is rated under DC 9905.  
38 C.F.R. § 4.150.  Limited motion of the inter-incisal range 
from 0 to 10 mm warrants a 40 percent rating; from 11 to 20 
mm warrants a 30 percent rating; from 21 to 30 mm warrants a 
20 percent rating; and from 31 to 40 mm warrants a 10 percent 
rating.  Id.  In addition, limited motion of the range of 
lateral excursion from 0 to 4 mm warrants a 10 percent 
rating.  Id.  The note following the code reads: Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  Id.  To merit a 
compensable rating, the evidence must show either that the 
veteran's limited inter-incisal motion is 40 mm or less or 
that his limited lateral excursion is 4 mm or less.  

The most relevant and recent medical evidence of record 
pertaining to the veteran's TMJ syndrome consists of private 
dental opinions received in June and November 2004, and VA 
examination reports from July 2004 and March 2005.  
Furthermore, the Board notes that the veteran is a retired 
medical doctor who has submitted numerous personal statements 
on his own behalf.  

The private dental reports reveal that the veteran's TMJ 
syndrome resulted from multiple facial fractures, sustained 
during service, that were treated successfully but without 
full relief of TMJ symptoms.  Furthermore, they reflect some 
masticatory muscle weakness on the veteran's right side.

The July 2004 VA examination found that the veteran had no 
loss of jaw function, motion, or masticatory function loss.  
The veteran showed full inter-incisal range of motion up to 
45 mm.  He also had full lateral excursion up to between 8 
and 12 mm.  The veteran also had very slight malocclusion, 
without any bone loss.  The March 2005 VA examination, while 
focusing mainly on the veteran's nerve damage, states that 
the veteran's TMJ syndrome appeared to be without muscle 
weakness.  The veteran's own statements do not indicate that 
the range of motion of his jaw is limited, with the possible 
exception of a July 2005 statement, in which he says that he 
has occasionally had to go on liquid diets due to TMJ pain.  
All the other medical evidence of record suggests normal 
function and range of motion.

In sum, the Board finds that the medical evidence of record 
shows that the veteran's service-connected TMJ Syndrome 
causes neither inter-incisal limited range of motion nor 
limited range of lateral excursion.  Consequently, the Board 
concludes that a compensable rating under DC 9905 is not 
warranted.  See 38 C.F.R. § 4.150, DC 9905.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion, such as DC 
9905, requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).  The veteran reports 
periodic moderately severe pain in the jaw area.  However, on 
multiple VA examinations, it was noted that there was no loss 
in range of motion or function.  Here, there is no evidence 
showing additional loss of motion or function due to pain.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

The Board has also considered the applicability of other 
diagnostic codes.  The veteran does not have osteomyelitis or 
osteoradionecrosis, malunion, nonunion, partial or complete 
loss of the mandible or maxilla, nor does he suffer from loss 
of the ramus, condyloid or coronoid processes, hard palate, 
or teeth.  Accordingly, the remaining diagnostic codes for 
dental and oral conditions are not applicable in this case.  
See 38 C.F.R. § 4.150, DC 9900-9904, 9906-9916 (2007).

In reaching its decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is inapplicable, and the veteran's claim 
must be denied.  See Gilbert, supra.

II.  Entitlement To A Compensable Rating Under 38 C.F.R. § 
3.324

The veteran also appeals the denial of a 10 percent 
disability rating for multiple noncompensable service 
connected disabilities under 38 C.F.R. § 3.324.  As mentioned 
above, the veteran is currently service-connected for TMJ 
syndrome and for trigeminal neuralgia of the right cranial 
nerve, both of which are rated as noncompensable.

Whenever a veteran is disabled from two or more separate and 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
VA's schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2007).

In this case, the relevant medical evidence of record 
pertaining to the veteran's noncompensable service-connected 
disabilities consists of private dental opinions received in 
June and November 2004 and VA examinations from July 2004 and 
March 2005.  The Board again notes that the veteran is a 
retired medical doctor who has submitted numerous personal 
statements on his own behalf.

With respect to the veteran's TMJ syndrome, the private 
medical opinions reflect some masticatory muscle weakness on 
the veteran's right side.  However, the July 2004 VA 
examination found that the veteran had no loss of jaw 
function, motion, or masticatory function loss.  The veteran 
also had very slight malocclusion, without any bone loss.  
The March 2005 VA examination, while focusing mainly on the 
veteran's nerve damage, states that the veteran's TMJ 
syndrome was not productive of muscle weakness.

With respect to the veteran's trigeminal neuralgia, the 
November 2004 private dental opinion states that the veteran 
experiences muscle weakness and numbness on the right side of 
his face.  At his March 2005 VA cranial nerve examination, 
the veteran complained of intermittent aching pains in his 
right cheek, with weakness, red and thickened skin, burning, 
tingling, and numbness that caused drooling.  The examiner 
concluded that the veteran had palsy of the fifth cranial 
nerve in the mandibular and maxillary branches, without 
evidence of muscle weakness.  At that examination, the 
veteran reported he experiences flare-ups of pain an average 
of once per month that last for two or three days.  The 
veteran alleviates the pain by taking Tylenol and waiting it 
out.  The veteran denied any other treatment and was able 
"put [the pain] out of his mind."

Statements submitted by the veteran indicate that he treats 
his flare-ups by taking an analgesic and avoiding foods that 
are difficult to chew.  In September 2006, the veteran 
submitted a statement that, if he were still working, his 
condition would affect his employment because "the 
discomfort would possibly make it difficult to concentrate on 
my patients' needs."

In sum, the Board finds that the veteran's noncompensable 
service-connected disabilities do not merit a 10 percent 
rating under 38 C.F.R. § 3.324.  Despite the veteran's 
contentions to the contrary, the weight of the medical 
evidence suggests that the veteran's conditions cause pain 
without any real functional loss.  Furthermore, the medical 
evidence and the veteran's own statements indicate that he 
has been able to treat his conditions with relative success, 
such that these conditions would not clearly interfere with 
his normal employability.  See 38 C.F.R. § 3.324 (2007).  
Consequently, the Board concludes that a compensable rating 
under 38 C.F.R. § 3.324 is not warranted.

In reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable with respect to the 
instant claim, and the veteran's claim must be denied.  See 
Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for TMJ syndrome 
is denied.

Entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



REMAND

The RO has not issued a Statement of the Case (SOC) to the 
veteran which addresses his May 2005 notice of disagreement 
with regard to the November 2005 denial of his claim for 
entitlement to a higher initial evaluation for trigeminal 
neuralgia.  The Court has directed that where a veteran has 
submitted a timely NOD with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the veteran and his 
accredited representative which addresses 
the issue of a higher initial rating for 
the veteran's trigeminal neuralgia of the 
right cranial nerve.  The veteran and his 
representative should clearly be advised 
of the need to file a Substantive Appeal 
following the issuance of the Statement of 
the Case if the veteran wishes to complete 
an appeal from that decision. If the 
veteran perfects his appeal of this issue 
in a timely fashion, then return the case 
to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


